Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Naver blog post (With Wrist-Worn Baby Teether. “MAMA’S TEM JEMJEM GLOVE is sufficient”) as cited in the Office Action of 6/8/2022, even as modified by the secondary references, results in a device that has the body part on one side of the grip ring when the grip ring is placed flat with respect to the ground (as can be seen in annotated Fig. 1 and 4 from the Office Action of 6/8/2022).  The device would not be able to stand on its own with respect to the ground as the body part is in fact tilted to one side as opposed to Applicant’s device, which allows for no tilting due to a self-weight of the device.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed teething growth device comprising, inter alia, when the teething growth device is stored, a lower surface of the grip ring is supported on the ground with an axial line of the group ring being placed in a vertical direction with respect to the ground, and the body part is not tilted due to a self-weight thereof and is vertically erected with respect to the ground.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771